Citation Nr: 0121726	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture, with arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 until his 
retirement from service in September 1988.

This issue come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for residuals of a right ankle fracture, 
with arthritis, rated noncompensable, effective July 15, 
1999.  The veteran filed a notice of disagreement with this 
noncompensable evaluation.  In a December 2000 decision, the 
evaluation for his right ankle disorder was increased to 20 
percent, effective July 15, 1999.  As the veteran has not 
indicated he is satisfied with this evaluation, the claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
Also, as the veteran has appealed the original or initial 
rating award (service connection having been allowed), 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDING OF FACT

The veteran's right ankle disability is currently manifested 
by pain, swelling and tenderness with marked limitation of 
motion of the right ankle; X-ray evidence of right ankle 
arthritis has been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010-5271 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran served on active duty from 
August 1969 to September 1988.  A review of his service 
medical records reveals the veteran injured his right ankle 
parachuting and jogging.  He complained of right ankle 
swelling, tenderness, and pain.  A questionable evulsion 
fracture, fibula, was noted in April 1981.  The separation 
retirement examination noted that the ankle was fractured in 
Vietnam in 1970, and again in 1981.  Arthritis was also 
noted.

The veteran filed his initial claim for service connection in 
July 1999.

By rating action in February 2000, service connection was 
granted for a right ankle fracture with arthritis, effective 
as of the date of receipt of the claim.  The evidence used to 
evaluate the veteran's claim consisted principally of his 
service medical records.

The report of VA examination in December 2000 reflects that 
the examiner reviewed the claims file prior to the 
examination.  It was noted that the veteran was seen for 
ankle pain and swelling during service and was treated on one 
occasion with a short leg cast for a fracture secondary to a 
parachute jump.  He continued to have chronic pain in the 
right ankle.  He also described symptoms of recurrent 
swelling, and episodes of momentary catching and locking, 
particularly going up and down stairs.  Overall weight 
bearing was painful.  Past medical history was significant 
for gout.  On physical examination, the veteran moved about 
with a slight limp on the right.  There was also a slight 
enlargement over the medial malleolar region of the right 
ankle.  Range of motion (ROM) testing of the right ankle 
revealed dorsiflexion to 10 degrees and plantar flexion to 25 
degrees.  There was some pain noted on ROM testing, as well 
as tenderness to palpation.  Slight laxity on drawer sign was 
noted.  He was unable to heel-toe walk on the right side.  
The impression was right ankle fracture with arthritis.  The 
examiner noted that while pain could further limit functional 
ability during flare-ups, it was not feasible to attempt to 
express this in terms of additional limitations.

By rating action in December 2000, the noncompensable rating 
for a right ankle fracture with arthritis was increased to 20 
percent pursuant to Diagnostic Code 5010-5271, effective as 
of the date of receipt of the original claim.

Post service medical records which are of record primarily 
show treatment for the veteran's shoulder disorders.  The 
veteran reported that he resided in Europe after his 
retirement from service and that records of treatment by 
various German doctors are not available.


Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The veteran's service-connected right ankle disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5010-5271, indicating that his disability is includes 
arthritis and is rated on the basis of limitation of motion.  

Arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritic changes 
and some limitation of motion objectively confirmed, a 10 
percent rating is may be assigned.  38 C.F.R. § 4.71, 
Diagnostic Codes 5010-5003. 

The rating schedule provides a 10 percent rating for moderate 
limitation of ankle motion, and a maximum 20 percent 
evaluation for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The average normal range of 
dorsiflexion of the ankle is 0 to 20 degrees and the average 
normal range of plantar flexion of the ankle is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Malunion of the tibia and fibula, with moderate knee or ankle 
disability, warrants a 20 percent rating.  When there is 
malunion with marked knee or ankle disability a 30 percent 
rating is appropriate.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.


Analysis.  Initially, the Board notes there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, of any 
information necessary to substantiate the claim, and to 
indicate which information should be provided by the 
claimant, and which information VA will attempt to obtain.  
In this case, the Board finds that the claimant and his 
representative were adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA in an August 2000 statement of the case, and 
subsequent correspondence.  The applicable laws were cited 
and reasons and bases for the decision were provided.  

As previously stated, service connection has been established 
for right ankle fracture with arthritis, with a 20 percent 
evaluation effective from July 15, 1999.  The veteran 
appealed the initial rating assigned following the grant of 
service connection.  Thus, the Board must evaluate the 
relevant evidence since July 1999 inasmuch as separate 
ratings may assigned for separate periods of time based on 
the facts found.  See Fenderson, 12 Vet. App. at 126-27.

The appellant has the maximum schedular rating provided by 
Diagnostic Code 5271, for marked limitation of motion.  To 
warrant a higher schedular rating there would have to be 
ankylosis of the ankle or malunion of the tibia and fibula 
with marked ankle disability.  At the December 2000 VA 
examination, it was noted that range of motion of the right 
ankle included dorsiflextion to 10 degrees and plantar 
flexion to 25 degrees.  As noted above, the average normal 
range of dorsiflexion of the ankle is 0 to 20 degrees and the 
average normal range of plantar flexion of the ankle is from 
0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Such range of 
motion, along with pain, is encompassed by the 20 percent 
rating which, as previously noted, contemplates "marked" 
limitation of motion and is the highest schedular rating for 
limitation of motion.  Under Diagnostic Code 5270, a 30 
percent rating is warranted when the ankle is ankylosed in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  However, the 
appellant's ankle is not ankylosed as it is shown to be 
capable of moving.  The appellant does not have malunion of 
the tibia and fibula so there is no basis to rate the ankle 
disability as malunion under Code 5262.

Furthermore, the Board has also considered the veteran's 
complaints of pain, limitation of motion, and functional loss 
due to pain.  However, even considering the standards 
outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis on 
which to assign a higher rating.  The functional limitation 
due to pain is contemplated in the current assigned rating 
and evidence which would suggest higher ratings, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., has not been shown.  Inasmuch as the 
veteran is already receiving the maximum rating for 
limitation of motion of the ankle, consideration of 
functional loss due to pain provides no basis for an 
increased rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also considered the provisions of Fenderson 
pertaining to staged ratings.  However, staged ratings are 
not warranted in this case.  As previously stated, the 
appellant's service-connected right ankle disorder has been 
rated as 20 percent disabling, effective from the date of 
receipt of his original claim.  There is no period during 
which the criteria for a rating higher than 20 percent have 
been satisfied.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for the veteran's right 
ankle disorder.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected right ankle disorder, some interference 
with employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The evidence does not reflect 
any factor which takes the appellant outside of the norm, or 
which presents an exceptional case where his currently 
assigned 20 percent rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for a right ankle 
disorder is denied.


			
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


